Citation Nr: 0825660	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 30 educational assistance benefits in the amount of 
$1944.96.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1985 to August 
1997.  The veteran also had active duty in the Naval Reserves 
from May 1998, according to the Department of Defense.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in St. Louis, 
Missouri.  In this decision, the Committee determined that a 
waiver of the recovery of the veteran's debt in the amount of 
$1944.86 was not appropriate.  The veteran appealed the 
determination.

The Board notes that the veteran filed his VA Form 9 in 
September 2006, which is  more than a year after the July 
2005 decision and more than 60 days following the December 
2005 statement of the case (SOC).  Generally, a substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2007).  However, it is unclear from 
the record when notice of the decision and the SOC was mailed 
to the veteran.  Furthermore, it appears that the RO 
considered the absence of such information along with the 
veteran's assertion that he had been on a 6-month deployment 
and had only recently received notification of the SOC when 
it certified the issue on appeal to the Board in November 
2006.  Although the agency of original jurisdiction may close 
an appeal for failure to respond to a SOC within the period 
allowed, the RO did not close this veteran's case.  38 C.F.R. 
§ 19.32 (2007).  In consideration of the foregoing and the 
unique circumstances presented in this case, the Board 
concludes that the issue reflected on the title page of this 
decision is indeed properly before the Board and subject to 
appellate review.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record reveals that this case must be 
remanded for further development before proceeding to 
evaluate the merits of the veteran's claim.  

In his September 2006 VA Form 9, the veteran wrote that his 
active, reserve, and return to active service dates were 
incorrect as stated in the SOC and his service as an active 
reservist began on May 1, 1999.  He also reported that he has 
not been able to locate any documentation which notified him 
that the amount of educational benefits paid depends on 
whether he had active duty or inactive duty status.  The 
veteran further stated that he had always informed the VA of 
his duty status in every way asked and had indicated his duty 
status correctly on application.  Moreover, the veteran 
indicated that his financial status had changed since 
submitting his March 2005 Financial Status Report due to "a 
recent marriage, incursion of spousal debt, higher cost of 
living [in] southern California, and new child arrival 
expected in late September." 

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2007).  Factors such as the fault of the 
debtor, the balancing of faults (i.e., the weighing fault of 
the debtor against VA fault), and undue hardship for the 
debtor are considered by VA in determining whether recovery 
of the indebtedness would be against equity and good 
conscience.  38 C.F.R. § 1.965(a) (2007).  

The Board notes that the veteran has indicated that payment 
of the debt would result in undue financial hardship due to 
increased financial strain resulting from events (i.e., 
marriage, relocation, and birth of a child) that have taken 
place since he submitted his prior financial status report in 
March 2005.  Thus, the veteran should be allowed the 
opportunity to submit an updated financial status report in 
support of his appeal.  In addition, the veteran has 
essentially asserted that the fault lies with VA for the 
creation of the overpayment because he did not receive notice 
that his educational benefits were dependent on his duty 
status and he had always indicated his duty status correctly 
in applications to VA.  The record includes an email 
communication dated in December 2004 that notes that the 
veteran was sent letters asking him about his duty status; 
however, the letters referenced are not apparent in the 
record.  Thus, the RO should also associate any such 
documentation as well as any communications from the veteran 
that include his report of duty status that are not already 
of record with the education folder on remand.  Furthermore, 
as the veteran has challenged the date he reentered active 
duty status and the issue on appeal turns, in part, on when 
the veteran reentered active duty status and when he was to 
have notified VA of such change, the veteran should be 
allowed the opportunity to submit appropriate documentation 
showing that he reentered active service on a date other than 
May 1, 1998 on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send correspondence to the 
veteran asking him to provide an updated 
financial status report (VA Form 5655) and 
other related documentation (e.g., 
marriage certificate, child's birth 
certificate, etc.), if appropriate, as 
well as any documentation showing that he 
reentered active service on a date other 
than May 1, 1998.  The veteran should also 
be asked to provide any documentation 
wherein he advises VA of his duty status 
for the time period in question.    

2.  Please associate any and all 
documentation wherein the veteran was 
asked by VA about his duty status as well 
as any communications from the veteran 
that include his report of duty status to 
VA that are not already of record with the 
education folder.  If no such 
documentation is available, please so 
state for the record.   

3.  After any additional development 
deemed necessary is accomplished, the 
veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




